In a proceeding to stay arbitration demanded by respondents Edna and Howard Mitchell under an uninsured motorist endorsement on the liability insurance policy issued by petitioner to respondent Howard Mitchell, petitioner appeals from an order of the Supreme Court, Kings County, entered June 28, 1972, which, after a nonjury trial of the issue of whether an uninsured vehicle was involved in the accident in question, dismissed the petition and directed arbitration to proceed. Order reversed, on the law, and new trial granted, with costs to appellant to abide the event. In our opinion, there should be a new trial in order-.to afford the parties an opportunity to show whether there was compliance with the notice requirements of section 313 of the Vehicle and Traffic Law (see Capra v. Lumbermen’s Mut. Cas. Go., 31 N NY 2d 760). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.